Title: From George Washington to Board of War, 23 September 1781
From: Washington, George
To: Board of War


                  
                     Gentlemen
                     Williamsburg 23d Septemr 1781
                  
                  By the best accounts which we can obtain the Enemy’s Works at York are already more respectable than we had reason to suppose, and as they continue to strengthen them with unremitting labour, we must look forward to a very serious operation.  Genl Knox has for these reasons thought it prudent to increase his requisition for Shot and Shells.  His letter accompanies this and I must intreat the Board to use every exertion to forward the Articles required, and as expeditiously as possible, for should we be under the necessity of slackening our fire on account of the consumption of our stock, the loss to us would be perhaps irretrievable.  I have the honor to be
                  
                     G.W.
                  
               